Citation Nr: 1325738	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  12-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for service-connected degenerative disc disease of L5-S1.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jackson & MacNichol, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by which the RO granted service connection for degenerative disc disease of L5-S1 to which it assigned a 40 percent evaluation effective March 15, 2004.  The Veteran is contesting the initial evaluation assigned.

In April 2013, the Veteran testified at a hearing before the undersigned via video teleconference.  A transcript has been associated with the record.

The Board observes that the RO has not yet dealt with the matter of TDIU.  As it appears to have been raised by the record (see July 2011 statement as well as April 2013 hearing testimony), the Board is remanding it for further development consistent with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.

The Board notes that by August 2012 rating decision, the RO granted service connection for right lower extremity radiculopathy to which it assigned a 10 percent disability rating effective March 1, 2012.  The Veteran spoke of right lower extremity radiculopathy at the April 2013 hearing.  However, the Board finds that he did not explicitly express disagreement with any aspect of the August 2012 rating decision at the April 2013 hearing or at any other time.  Thus, the Board finds that the Veteran did not initiate an appeal of the August 2012 rating decision, timely or otherwise.  As such, that issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2012) (the regulations pertaining to appealing adverse RO determinations to the Board).

The issues of entitlement to service connection for depression (see April 2013 hearing transcript at 14), entitlement to service connection for a right shoulder disability, and entitlement to service connection for a left arm disability (see April 2013 hearing transcript at 15) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that the issues of entitlement to service connection for a left ankle disability, entitlement to service connection for a left knee disability, and entitlement to service connection for a right knee disability, which are in appellate status, will be discussed in a separate decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's degenerative disc disease at L5-S1 is manifested by no more than extensive limitation of motion, pain with prolonged sitting or standing, the occasional need for a cane or a back brace, and fatigability with normal household tasks.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 40 for the Veteran's service-connected degenerative disc disease at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The claim for an initial higher rating for degenerative disc disease at L5-S1 arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration.  Additionally, the Veteran was provided a VA medical examination in March 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, a comprehensive examination, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a higher initial disability rating for a low back disability have been met.  38 C.F.R. § 3.159(c)(4). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54  .

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability ratings assigned to the service-connected degenerative disc disease of L5-S1 by seeking appellate review.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id. at 126. 

The Veteran's service-connected degenerative disc disease of L5-S1 has been rated 40 percent disabling under the provisions of Diagnostic Code 2543.  38 C.F.R. § 4.71a.

With the possible exception of intervertebral disc syndrome, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine provide as follows: 

100% Unfavorable ankylosis of the entire spine; 

50% Unfavorable ankylosis of the entire thoracolumbar spine; 

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

10% Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012) (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides as follows:  A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71, Plate V (2012).

A March 2004 report from a private physician revealed chronic thoracolumbar spine and lower extremity pain.  There was documented multilevel degenerative disc disease.

On VA examination in March 2012, the Veteran reported constant low back pain with difficulty sleeping due to pain.  Pain worsened with activity but was also exacerbated by prolonged sitting or standing.  There were no incapacitating episodes.  There were twice weekly flare-ups with increased pain, stiffness, and difficulty bending.  Forward flexion of the thoracolumbar spine was to 25 degrees without evidence of painful motion.  Extension was to 30 degrees with evidence of painful motion at 15 degrees.  Right lateral flexion was to 15 degrees with evidence of painful motion at 15 degrees.  Left lateral flexion was to 10 degrees with evidence of painful motion at 10 degrees.  Bilateral lateral rotation was to 20 degrees with evidence of painful motion at 20 degrees.  The Veteran was able to perform three repetitive range of motion exercises.  There was no additional thoracolumbar spine limitation of motion following repetitive-use testing.  There was functional impairment of the thoracolumbar spine.  There was less movement than normal, weakened movement, excess fatigability, pain on motion, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was tenderness over the lumbar paraspinal muscles.  There was guarding and/or muscle spasm that did not result in an abnormal gait or spinal contour.  The examiner indicated that the Veteran had intervertebral disc syndrome of the lumbar spine but indicated that the Veteran did not have incapacitating episodes in the previous 12 months due to intervertebral disc syndrome.  As to assistive devices, the Veteran occasionally used a brace and/or a cane.  The examiner, furthermore, indicated that the Veteran's low back disability hindered his ability to work, as he could not sit for prolonged periods.  

At the February 2013 hearing before the undersigned, the Veteran testified that he could not sit or stand for prolonged periods and that he experienced low back pain with sustained activity such as household work.  He had to stop and take breaks while driving, and he had difficulty dressing when bending was involved.  He did not express other concerns having to do with the activities of daily living.  Overall, he functioned more slowly due to the low back.  The Veteran avoided stairs, and he used a cane on occasion due to low back symptomatology.

The Board notes that a rating under Diagnostic Code 5243 for intervertebral disc syndrome based on incapacitating episodes need not be considered because the Veteran does not experience incapacitating episodes.

Furthermore, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted because any evaluation greater than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine necessitates some form of ankylosis, which is not shown at any time in this case.  As such, a rating in excess of 40 percent for the service-connected low back disability cannot be granted at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; Fenderson, supra.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2012) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2012) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Board has considered the foregoing.  However, there is no means by which to assign a rating higher than that already in effect.  Because the 40 percent rating assigned is the maximum schedular rating for thoracolumbar spine disabilities that do not entail ankylosis, a rating in excess of 40 percent cannot be assigned under Deluca and the provisions of 38 C.F.R. §§ 4.40, 4.45.  See Johnston v Brown, 10 Vet. App. 80 (1997). 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for lumbar spine disability. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Before discussing further entitlement to an extraschedular evaluation, the Board notes that it has considered Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all potentially service-connected symptoms to one service-connected condition or another.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the schedular rating criteria contemplate the Veteran's service-connected thoracolumbar spine disability.  The service-connected thoracolumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  In this case, the problems reported by the Veteran (limitation of motion, pain on standing and sitting, and not being able to lift heavy objects) are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's service-connected thoracolumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds the weight of the evidence is against a finding of an increased disability rating in excess of 40 percent for the service-connected degenerative disc disease at L5-S1.  As explained above, to the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit- of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An evaluation in excess of 40 percent for the service-connected degenerative disc disease at L5-S1 is denied.


REMAND

In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the evidence reflects that the Veteran has stated on more than one occasion that he cannot reliably work due to, in particular, his service-connected low back disability.  As such, the issue of entitlement to TDIU is raised by the record.  Hence, the issue is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim. 

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012). 

The record shows that the Veteran can't sit or stand for significant periods and that he has trouble with many of the activities of daily living.  While the Veteran has been afforded VA examinations, an opinion as to his unemployability and the effect of his service connected disabilities, in toto, on his employability was not rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities. 

In addition, the Veteran has not received VCAA notice regarding TDIU claims.  Thus, corrective action by the RO in this regard is necessary.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a VCAA notice letter that pertains expressly to claims of entitlement to TDIU. 

2.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not ( 50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The designated VA physician should discuss the medical rationale of the opinion, whether favorable or unfavorable, based on the findings and information obtained from review of the record.  

If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

The examiner must review all pertinent documents in the claims file in conjunction with the examination and indicate in the examination report whether the requested review took place.

3.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


